UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2315


ANGELA AYRES; STEPHAN AYRES,

                    Plaintiffs - Appellants,

             v.

OCWEN LOAN SERVICING, LLC; BANK OF NEW YORK MELLON, as
Trustee for the registered holders of Salomon Brothers Mortgage Securities VII,
Inc., Mortgage Pass-Through Certificates, Services 2001-2,

                    Defendants - Appellees,

             and

LITTON LOAN SERVICING, LP; SALOMON BROTHERS MORTGAGE
SECURITIES VII, INC., Mortgage Pass-Through Certificates, Services 2001-2;
SALOMON SMITH BARNEY, INCORPORATED; SALOMON SMITH
BARNEY HOLDINGS, INCORPORATED; CITIGROUP GLOBAL MARKETS,
INCORPORATED, formerly known as Salomon Brothers Realty Corp; JP
MORGAN CHASE BANK, INCORPORATED; CITIBANK,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Catherine C. Blake, District Judge, and J. Frederick Motz, Senior District Judge. (8:13-
cv-01597-CCB)


Submitted: March 28, 2018                                        Decided: May 4, 2018


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Angela Ayres, Stephan Ayres, Appellants Pro Se. Kelly K. Bogue, Alexander D. Bono,
Philadelphia, Pennsylvania, Laurie Beth Goon, DUANE MORRIS, LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Angela Ayres and Stephan Ayres appeal the district court’s order granting

summary judgment in favor of Ocwen Loan Servicing, LLC, and Bank of New York

Mellon, in their action asserting claims related to mortgage fraud. We have reviewed the

record and find no reversible error. Accordingly, we affirm on the reasoning of the

district court. Ayres v. Ocwen Loan Servicing, LLC, No. 8:13-cv-01597-CCB (D. Md.

Nov. 9, 2016; Oct. 24, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            3